Exhibit 10.12


AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
This AMENDED AND RESTATED MANAGEMENT AGREEMENT made as of the 1st day of
November, 2010 is by and among CERES MANAGED FUTURES LLC, a Delaware limited
liability company (“CMF” or the “General Partner”), EMERGING CTA PORTFOLIO L.P.,
a New York limited partnership (the “Partnership”) and PGR Capital LLP, a United
Kingdom limited liability partnership (the “Advisor,” together with the General
Partner and the Partnership, the “Parties”).  This Agreement amends and restates
the Management Agreement dated as of October 30, 2009 (the “Existing Agreement”)
by and among the Parties.
 
W I T N E S S E T H :
 
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation, such trading to be conducted directly or through investment in PGR
Master Fund L.P., a Delaware limited partnership (the “Master Fund”), of which
CMF is the general partner and PGR is the advisor; and
 
WHEREAS, the Second Amended and Restated Limited Partnership Agreement dated as
of October 20, 2010 (the “Partnership Agreement”) permits CMF to delegate to one
or more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership, which advisors may or may not have any prior experience
managing client funds; and
 
WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”), is a member of the National
Futures Association (“NFA”) and is authorized and regulated in the United
Kingdom by the Financial Services Authority (“FSA”); and
 
WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the CFTC and is a member of the NFA; and
 
WHEREAS, the Parties have entered into the Existing Agreement and now wish to
amend and restate the Existing Agreement as set out in this Agreement; and
 
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement;
 
NOW, THEREFORE, the parties agree as follows:
 
1.  DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership’s agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership allocated
to it by the General Partner in commodity interests, including commodity futures
contracts, options, forward contracts, swaps and other derivative
instruments.  All such trading on behalf of the Partnership shall be in
accordance with the trading policies set forth in the Partnership’s Private
 
 
 

--------------------------------------------------------------------------------

 
Placement Memorandum dated October 2010, as supplemented (the “Memorandum”), as
such trading policies may be changed from time to time upon receipt by the
Advisor of prior written notice of such change, and pursuant to the trading
strategy selected by CMF to be utilized by the Advisor in managing the
Partnership’s assets.  CMF has initially selected the Advisor’s PGR Mayfair
Program (the “Program”), as described in Appendix A attached hereto, to manage
the Partnership’s assets allocated to it.  Any open positions or other
investments at the time of receipt of such notice of a change in trading policy
shall not be deemed to violate the changed policy and shall be closed or sold in
the ordinary course of trading.  The Advisor may not deviate from the trading
policies set forth in the Memorandum without the prior written consent of the
Partnership given by CMF.  The Advisor makes no representation or warranty that
the trading to be directed by it for the Partnership will be profitable or will
not incur losses.
 
(b) CMF acknowledges receipt of the description of the Program, attached hereto
as Appendix A.  All trades made by the Advisor for the account of the
Partnership shall be made through such commodity broker or brokers as CMF shall
direct, and the Advisor shall have no authority or responsibility for selecting
or supervising any such broker in connection with the execution, clearance or
confirmation of transactions for the Partnership or for the negotiation of
brokerage rates charged therefor.
 
(c) The initial allocation of the Partnership’s assets to the Advisor will be
made to the Program as described in Appendix A attached hereto.  In the event
the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing.  In addition, the Advisor will
provide five days’ prior written notice to CMF of any change in the trading
system or methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would cause the description of the trading
strategy or methods described in Appendix A to be materially
inaccurate.  Further, the Advisor will provide the Partnership with a current
list of all commodity interests to be traded for the Partnership’s account and
the Advisor will not trade any additional commodity interests for such account
without providing notice thereof to CMF and receiving CMF’s written
approval.  The Advisor also agrees to provide CMF, on a monthly basis, with a
written report of the assets under the Advisor’s management together with all
other matters deemed by the Advisor to be material changes to its business not
previously reported to CMF.  The Advisor further agrees that it will convert
foreign currency balances (not required to margin positions denominated in a
foreign currency) to U.S. dollars no less frequently than monthly. U.S. dollar
equivalents in individual foreign currencies of more than $100,000 will be
converted to U.S. dollars within one business day after such funds are no longer
needed to margin foreign positions.
 
(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), partners, directors, officers and employees, their
trading performance and general trading methods, its customer accounts (but not
the identities of or identifying information with respect to its customers) and
otherwise as are
 
 
-2-

--------------------------------------------------------------------------------

 
required in the reasonable judgment of CMF to be made in any filings required by
Federal or State law or NFA rule or order.  Notwithstanding Sections 1(d) and
4(d) of this Agreement, the Advisor is not required to disclose the actual
trading results of proprietary accounts of the Advisor or its principals unless
CMF reasonably determines that such disclosure is required in order to fulfill
its fiduciary obligations to the Partnership or the reporting, filing or other
obligations imposed on it by Federal or State law or NFA rule or order.  The
Partnership and CMF acknowledge that the trading advice to be provided by the
Advisor is a property right belonging to the Advisor and that they will keep all
such advice confidential.
 
(e)  The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion.  The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.
 
(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among such other trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month.  The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor.  CMF will use its best efforts to give two days’ prior notice to the
Advisor of any reallocations or liquidations.
 
(g)  The Advisor will not be liable for trading losses in the Partnership’s
account including losses caused by errors; provided, however, that the Advisor
will be liable to the Partnership with respect to losses incurred due to errors
committed or caused by it or any of its principals or employees in communicating
improper trading instructions or orders to any broker on behalf of the
Partnership.
 
2.  INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor to the
Partnership.
 
3.  COMPENSATION.  (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 20% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership and (ii) a monthly fee for professional
management services equal to 1% per year of the month-end Net Assets of the
Partnership allocated to the Advisor (computed monthly by multiplying the
Partnership’s Net Assets allocated to the Advisor as of the last business day of
each month by 1% and multiplying the result thereof by the ratio which the total
number of calendar days in that month bears to the total number of calendar days
in the year).
 
 
-3-

--------------------------------------------------------------------------------

 
(b) “Net Assets” shall have the meaning set forth in Paragraph 7(d)(1) of the
Partnership Agreement and without regard to further amendments thereto, provided
that in determining the Net Assets of the Partnership on any date, no adjustment
shall be made to reflect any distributions, redemptions or incentive fees
payable as of the date of such determination.
 
(c)  “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the fiscal period over Net Assets managed by the
Advisor at the end of the highest previous fiscal period or Net Assets allocated
to the Advisor at the date trading by the Advisor on behalf of the Partnership
commences, whichever is higher, and as further adjusted to eliminate the effect
on Net Assets resulting from new capital contributions, redemptions,
reallocations or capital distributions, if any, made during the fiscal period
decreased by interest or other income, not directly related to trading activity,
earned on the Partnership’s assets during the fiscal period, whether the assets
are held separately or in margin accounts.  Ongoing expenses will be attributed
to the Advisor based on the Advisor’s proportionate share of Net
Assets.  Ongoing expenses will not include expenses of litigation not involving
the activities of the Advisor on behalf of the Partnership.  No incentive fee
shall be paid until the end of the first calendar quarter of trading following
the date of this Agreement, which fee shall be based on New Trading Profits
earned from the commencement of trading operations by the Advisor on behalf of
the Partnership.  Interest income earned, if any, will not be taken into account
in computing New Trading Profits earned by the Advisor.  If Net Assets allocated
to the Advisor are reduced due to redemptions, distributions or reallocations
(net of additions), there will be a corresponding proportional reduction in the
related loss carryforward amount that must be recouped before the Advisor is
eligible to receive another incentive fee.
 
(d) Quarterly incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or month, as the case may be, the
quarterly incentive fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
management fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly management fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
 
(e)           The provisions of this Section 3 shall survive the termination of
this Agreement.
 
4.  RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a)  The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and partners, may
render advisory, consulting and management services to other clients and
accounts. The Advisor and its officers, directors, employees and partners shall
be free to trade for their own accounts and to advise other investors and manage
other commodity accounts during
 
 
-4-

--------------------------------------------------------------------------------

 
the term of this Agreement and to use the same information, computer programs
and trading strategies, programs or formulas which they obtain, produce or
utilize in the performance of services to CMF for the Partnership.  However, the
Advisor represents, warrants and agrees that it believes the rendering of such
consulting, advisory and management services to other accounts and entities will
not require any material change in the Advisor’s basic trading strategies and
will not affect the capacity of the Advisor to continue to render services to
CMF for the Partnership of the quality and nature contemplated by this
Agreement.
 
(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF if the
Partnership’s positions are included in an aggregate amount which exceeds the
applicable speculative position limit.  The Advisor agrees that, if its trading
recommendations are altered because of the application of any speculative
position limits, it will not modify the trading instructions with respect to the
Partnership’s account in such manner as to affect the Partnership substantially
disproportionately as compared with the Advisor’s other accounts.  The Advisor
further represents, warrants and agrees that under no circumstances will it
knowingly or deliberately use trading programs, strategies or methods for the
Partnership that are inferior to strategies or methods employed for any other
client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts that commence trading at different times, accounts that have different
portfolios or different fiscal years, accounts utilizing different executing
brokers and accounts with other differences, and that such differences may cause
divergent trading results.
 
(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and partners presently act, and it is agreed that they may continue to
act, as advisor for other accounts managed by them, and may continue to receive
compensation with respect to services for such accounts in amounts which may be
more or less than the amounts received from the Partnership.
 
(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
composite performance of other accounts managed by the Advisor or its
principals, if any, as shall be reasonably requested by CMF.  The Advisor
presently believes and represents that existing speculative position limits will
not materially adversely affect its ability to manage the Partnership’s account
given the potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading manager.
 
5.  TERM.  (a) This Agreement shall continue in effect until June 30, 2011.  CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period.  At any time during the term of this Agreement, CMF may
terminate this Agreement at any month-end upon 30 days’ notice to the Advisor.
 
 
-5-

--------------------------------------------------------------------------------

 
At any time during the term of this Agreement, CMF may elect immediately to
terminate this Agreement upon 30 days’ notice to the Advisor if (i) the net
asset value per unit of the Partnership shall decline as of the close of
business on any day to $400 or less; (ii) the Net Assets allocated to the
Advisor (adjusted for redemptions, distributions, withdrawals or reallocations,
if any) decline by 20% or more as of the end of a trading day from such Net
Assets’ previous highest value; (iii) limited partners owning at least 50% of
the outstanding units of the Partnership shall vote to require CMF to terminate
this Agreement; (iv) the Advisor fails to comply with the terms of this
Agreement; (v) CMF, in good faith, reasonably determines that the performance of
the Advisor has been such that CMF’s fiduciary duties to the Partnership require
CMF to terminate this Agreement; or (vi) CMF reasonably believes that the
application of speculative position limits will substantially affect the
performance of the Partnership.  At any time during the term of this Agreement,
CMF may elect immediately to terminate this Agreement if (i) the Advisor merges,
consolidates with another entity, sells a substantial portion of its assets, or
becomes bankrupt or insolvent; (ii) Nigel Gent dies, becomes incapacitated,
leaves the employ of the Advisor, ceases to control the Advisor or is otherwise
not managing the trading programs or systems of the Advisor; or (iii) the
Advisor’s registration as a commodity trading advisor with the CFTC or its
membership with the NFA or any other regulatory authority, is terminated or
suspended.  This Agreement will immediately terminate upon dissolution of the
Partnership or upon cessation of trading by the Partnership prior to
dissolution.
 
(b) The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Memorandum are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2011; or (iii) in the event that the General
Partner or Partnership fails to comply with the terms of this Agreement.  The
Advisor may immediately terminate this Agreement if CMF’s registration as a
commodity trading advisor, commodity pool operator or its membership in the NFA
is terminated or suspended.
 
(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
 
6.  INDEMNIFICATION.  (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, cost, expense (including, without limitation, attorneys’ and
accountants’ fees), judgments and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, intentional misconduct, or a breach of
its fiduciary obligations to the Partnership as a commodity trading advisor,
unless and only to the extent that the court or administrative forum in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all circumstances of the case,
 
 
-6-

--------------------------------------------------------------------------------

 
the Advisor is fairly and reasonably entitled to indemnity for such expenses
which such court or administrative forum shall deem proper; and further provided
that no indemnification shall be available from the Partnership if such
indemnification is prohibited by Section 16 of the Partnership Agreement.  The
termination of any action, suit or proceeding by judgment, order or settlement
shall not, of itself, create a presumption that the Advisor did not act in good
faith and in a manner reasonably believed to be in or not opposed to the best
interests of the Partnership.
 
(ii) To the extent that the Advisor has been successful on the merits or
otherwise in defense of any action, suit or proceeding referred to in subsection
(i) above, or in defense of any claim, issue or matter therein, CMF shall
indemnify it against the expenses (including, without limitation, attorneys’ and
accountants’ fees) actually and reasonably incurred by it in connection
therewith.
 
(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection (i)
above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
 
(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.
 
(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its principals, officers, directors, partners and employees and the term “CMF”
shall include the Partnership.
 
(b)(i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, cost or
expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if there has been a final
judicial or regulatory determination or, in the event of a settlement of any
action or proceeding with the prior written consent of the Advisor, a written
opinion of an arbitrator pursuant to Section 14 hereof, to the effect that such
acts or omissions violated the terms of this Agreement in any material respect
or involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)).
 
 
-7-

--------------------------------------------------------------------------------

 
(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, partners or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.
 
(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.
 
(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld, of the party obligated to
indemnify such party.
 
(e) The provisions of this Section 6 shall survive the termination of this
Agreement.
 
7.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
 
(a) The Advisor represents and warrants that:
 
(i) All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information not misleading.  All
references to the Advisor and its principals, if any, in the Memorandum or a
supplement thereto will, after review and approval of such references by the
Advisor prior to the use of such Memorandum in connection with the offering of
the Partnership’s units, be accurate in all material respects, except that with
respect to pro forma or hypothetical performance information in such Memorandum,
if any, this representation and warranty extends only to any underlying data
made available by the Advisor for the preparation thereof and not to any
hypothetical or pro forma adjustments, it being understood that CMF does not
currently intend to include any identifying information about the Advisor in the
Memorandum.
 
(ii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with any such other registration and licensing requirements
as shall be necessary to enable it to perform its obligations hereunder, and
agrees to maintain and renew such registrations and licenses during the term of
this Agreement.
 
 
-8-

--------------------------------------------------------------------------------

 
(iii) The Advisor is a limited liability partnership duly organized, validly
existing and in good standing under the laws of the United Kingdom and has full
limited liability partnership power and authority to enter into this Agreement
and to provide the services required of it hereunder.
 
(iv) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
 
(v) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
 
(vi) At any time during the term of this Agreement that an offering memorandum
or a prospectus relating to the Partnership’s units is required to be delivered
in connection with the offer and sale thereof, the Advisor agrees upon the
request of CMF to provide the Partnership with such information as shall be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.
 
(b) CMF represents and warrants for itself and the Partnership that:
 
(i) The Memorandum (as from time to time amended or supplemented, which
amendment or supplement shall be approved by the Advisor as to descriptions, if
any, of itself and its actual performance) does not contain any untrue statement
of a material fact or omit to state a material fact which is necessary to make
the statements therein not misleading, except that the foregoing representation
does not apply to any statement or omission concerning the Advisor, if any, in
the Memorandum, made in reliance upon, and in conformity with, information
furnished to CMF by or on behalf of the Advisor expressly for use in the
Memorandum (it being understood that any hypothetical and pro forma adjustments
will not be furnished by the Advisor).
 
(ii) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
 
(iii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
 
(iv) This Agreement has been duly and validly authorized, executed and delivered
on CMF’s and the Partnership’s behalf and is a valid and binding agreement of
CMF and the Partnership enforceable in accordance with its terms.
 
(v) CMF will not, by acting as General Partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
(vi) CMF is registered as a commodity trading advisor and a commodity pool
operator and is a member of the NFA, and it will maintain and renew such
registrations and membership during the term of this Agreement.
 
(vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
 
(viii) The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.
 
8.  COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
 
(a)  The Advisor agrees as follows:
 
(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC and/or the commodity exchange on which any particular transaction is
executed.
 
(ii) The Advisor will promptly notify CMF of the commencement of any material
suit, action or proceeding involving it, whether or not any such suit, action or
proceeding also involves CMF.
 
(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, CMF and the
Partnership’s brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
 
(iv) The Advisor will maintain a net worth of not less than €50,000 during the
term of this Agreement.
 
(b) CMF agrees for itself and the Partnership that:
 
(i) CMF and the Partnership will comply with all applicable rules and
regulations of the CFTC and/or the commodity exchange on which any particular
transaction is executed.
 
(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
 
(iii) CMF will be responsible for compliance with the USA PATRIOT Act and
related anti-money laundering regulations with respect to the Partnership and
its limited partners.
 
 
-10-

--------------------------------------------------------------------------------

 
9.  COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.
 
10.  ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
 
11.  AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
 
12.  NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be in writing and delivered personally or by
registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
 
If to CMF or to the Partnership:
 
Ceres Managed Futures LLC
522 Fifth Avenue, 14th Floor
New York, New York 10036
Attention:  Walter Davis
 
If to the Advisor:
 
PGR Capital LLP
Liberty House
222 Regent Street
London W1B 5TR
United Kingdom
Attention:  Casey Grylls
 
with a copy to:
 
Boodle Hatfield
89 New Bond Street
London W1S 1DA
United Kingdom
Attention:  Nigel Stone
 
13.  GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
14.  ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of the National
Futures Association or, if the National Futures Association shall refuse
jurisdiction, then in accordance with the rules, then in effect, of the American
Arbitration Association; provided, however, that the power of the arbitrator
shall be limited to interpreting this Agreement as written and the arbitrator
shall state in writing his reasons for his award.  Judgment upon any award made
by the arbitrator may be entered in any court of competent jurisdiction.
 
 
-11-

--------------------------------------------------------------------------------

 
15.           NO THIRD PARTY BENEFICIARIES.  There are no third  party
beneficiaries to this Agreement.
 
16.           COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile, each of which is an original and all of
which when taken together evidence the same agreement.
 

 
 
-12- 

--------------------------------------------------------------------------------

 

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION.  THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.
 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC
 
 
By
/s/ Walter Davis           

Walter Davis

President and Director
 

 





 
EMERGING CTA PORTFOLIO L.P.
 
 
By:
Ceres Managed Futures LLC

its General Partner

 



 
 
By
/s/ Walter Davis            
Walter Davis

President and Director
 

 
 
PGR CAPITAL LLP
 
 
By
/s/ Edward Pyke           

Edward Pyke

Partner
 

 



 
 
 
 
 

--------------------------------------------------------------------------------

 

Appendix A
 
PGR Mayfair Program
 
INVESTMENT OBJECTIVE
 
PGR Capital’s futures investment programme seeks to profit over the medium term
by exploiting inefficiencies in futures and forward markets across a broad range
of asset classes and geographic regions. Proprietary models developed by the
founding partners are implemented in an in-house trading system which
systematically processes real-time data and executes trades automatically on
electronic future exchanges and foreign exchange trading platforms.
 
The following paragraphs discuss the main areas of PGR’s investment programme in
turn: strategy, diversification, risk management, technology and execution, and
research.
 
STRATEGIES
 
PGR’s investment strategies have a strong mathematical and statistical basis and
exploit established signal processing and econometric techniques.  Underlying
our strategies are models of how the markets move; it is an important principle
that focuses on real markets rather than data mining. Models may be price based
or use fundamental data to find inefficiencies to exploit. Research is an
on-going part of our programme (see later section) and strategies may be
extended to exploit new inefficiencies over time, utilising market price and
volume data or fundamental data.
 
Strategies are primarily directional in nature; they identify and take advantage
of both upward and downward price momentum. The source of these trends may be
sound economic considerations, asymmetric information or behavioural patterns of
market participants. Whatever the cause, persistent trends can be shown to occur
in all markets across all sectors with varying strengths and durations. PGR’s
strategies have been designed to identify the direction and strength of any
trend over multiple timeframes and have the ability to adapt to the prevailing
market conditions.
 
PORTFOLIO
 
Broad diversification is a key feature of the programme and is achieved through
trading a wide ranging portfolio of markets. The programme trades in liquid
futures and forward markets in the equity index, bond, currency, short-term
interest rate and commodity sectors.
 
RISK MANAGEMENT
 
Rigorous risk management is central to all PGR’s systems and operations. Risk
control is integral to the trading strategies themselves; the strategies scale
positions according to individual market risk and react dynamically to changing
market conditions to control the risk of the portfolio as a whole. The
automation of trade execution and reconciliation avoids the possibility of human
errors while further processes continuously monitor and assess risk throughout
all stages of the investment process.
 
Financial markets are always subject to unexpected events which by their nature
cannot be predicted. These include the effects of wars, terrorist attacks,
natural disasters, fraud etc. Any investment programme is vulnerable to these
events which cannot be avoided.  However, when they do occur it is important to
be able to rapidly assess the situation and react accordingly. By adjusting our
positions and gearing according to the prevailing levels of market and portfolio
risk we can rapidly control the risk of our portfolio as a whole.
 
 
 

--------------------------------------------------------------------------------

 
PGR has developed novel processes to monitor and assess market risk using a
number of standard and non-standard measures including correlations, value at
risk, sector exposure, entropy, stress tests etc. These measures enable us to
better understand and react to market risks.
 
TECHNOLOGY AND EXECUTION
 
Technology is the backbone of our business. PGR’s sophisticated, robust and
already-proven computerised systems enable the entire trading process to be
automated, from real-time signal generation, through electronic trade execution
to STP trade reconciliation. This results in reliable and efficient execution
and operations 24 hours a day 5 days a week.
 
The system monitors live market data from real-time feeds and continuously
updates the desired position for each market.  Orders are generated and sent
electronically when there is sufficient liquidity and the spread is narrow. As
the fills are received back from the broker, they are passed through to the back
office system for reconciliation with the brokers and NAV calculation for the
clients.  This results in fully audited Straight Through Processing.
 
The system is capable of executing trades electronically through multiple
brokers, 24 hours a day without the need for dedicated trading staff.
 
PGR’s trading system is implemented in Java using professional software
engineering practices. Using real-time programming methods, the system remains
accurate and responsive in even the busiest market conditions.  The system
executes trades fully electronically using the industry standard FIX protocol
and books its fills into the back office system without the need for human
interaction.
 
RESEARCH AND SIMULATION
 
Continual development of strategies is essential to maintain competitiveness.
The three partners each have strong backgrounds in research and over the last
two years we have developed a new rigorous yet flexible simulation environment.
This enables us to develop and compare different strategies and assess all
aspects of their performance before any live testing takes place.
 
The simulation environment has been built using Matlab, a high-level technical
computing language and interactive environment for algorithm development, data
analysis and data visualisation. This gives a flexible environment that can be
used to rapidly try new ideas, analyse their performance and visualise the
results.
 
The performance of the strategies has been assessed using more than 15 years of
historic market prices. Trading strategies are prototyped in a combination of
pure Matlab and Java. The use of Java enables the live trading system to use
much of the same code developed and tested in the simulation environment,
ensuring that the live strategies have been correctly implemented and rigorously
tested.
 
During the last year we have developed new adaptive techniques to improve the
risk return profile of the programme. We have a number of other very promising
techniques which we are developing further to ensure our performance continues
to be competitive with the other leading CTAs.
 
 
 
A-2 
 
 
